  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 1 of 10 PageID: 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA                     SEALED CRIMINAL
                                               COMPLAINT
     -v-
                                               Mag. No. 19-MJ-7485 (CLW)
  FRANK MICHAEL MONTE


      I, William Kirkland, being duly sworn, state the following 1s true and
correct to the best of my knowledge and belief:

                              SEE ATTACHMENT A

      I further state that I am a Special Agent of the United States Secret Service,
and that this complaint is based on the following facts:

                              SEE ATTACHMENT B

continued on the attached pages and made a part hereof.
                                                                                \   \




                                          William Kirkland
                                          Special Agent
                                          United States Secret Service


Sworn to before me and subscribed in my presence,
October 30, 2019 in Essex County, New Jersey



Hon. Cathy L. Waldor
United States Magistrate Judge
  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 2 of 10 PageID: 2




                                ATTACHMENT A

                                 Count 1
            (Threat against a Federal Law Enforcement Officer)

      On or about July 21, 2019, in the District of New Jersey and elsewhere,
the defendant,

                           FRANK MICHAEL MONTE,

did threaten to assault and murder a federal law enforcement officer, namely
Victim-1, and did so with the intent to impede, intimidate, and interfere with
Victim-1 while Victim-1 was engaged in the performance of official duties, and
with the intent to retaliate against Victim-1 on account of the performance of
Victim-l's official duties.

      In violation of Title 18, United States Code, Section 115(a)(l)(B).




                                        2
  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 3 of 10 PageID: 3




                                    Count 2
                       (Threat in Interstate Commerce)

      On or about July 21, 2019, in the District of New Jersey and elsewhere,
the defendant,

                           FRANK MICHAEL MONTE,

did knowingly transmit, in interstate and foreign commerce, a communication
containing a·threat to injure the person of Victim-1, with the intent to make a
threat and with knowledge that the communication would be viewed as a
threat.

      In violation of Title 18, United States Code, Section 875(c).




                                        3
  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 4 of 10 PageID: 4




                                  Count 3
             (Threat against a Federal Law Enforcement Officer)

      On or about October 15, 2019, in the District of New Jersey and elsewhere,
the defendant,

                           FRANK MICHAEL MONTE,

did threaten to assault a federal law enforcement officer, namely Victim-2, and
did so with the intent to impede, intimidate, and interfere with Victim-2 while
Victim-2 was engaged in the performance of official duties, and with the intent
to retaliate against Victim-2 on account of the performance of Victim-2's official
duties.

      In violation of Title 18, United States Code, Section 115(a)(l)(B).




                                        4
  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 5 of 10 PageID: 5




                                    Count 4
                       (Threat in Interstate Commerce)

      On or about October 15, 2019, in the District of New Jersey and elsewhere,
the defendant,

                           FRANK MICHAEL MONTE,

did knowingly transmit, in interstate and foreign commerce, a communication
containing a threat to injure the person of Victim-2, with the intent to make a
threat and with knowledge that the communication would be viewed as a
threat.

      In violation of Title 18, United States Code, Section 875(c).




                                        5
  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 6 of 10 PageID: 6




                                  Count 5
             (Threat against a Federal Law Enforcement Officer)

      On or about October 18, 2019, in the District of New Jersey and elsewhere,
the defendant,

                           FRANK MICHAEL MONTE,

did threaten to assault a federal law enforcement officer, namely Victim-2, and
did so with the intent to impede, intimidate, and interfere with Victim-2 while
Victim-2 was engaged in the performance of official duties, and with the intent
to retaliate against Victim-2 on account of the performance of Victim-2's official
duties.

      In violation of Title 18, United States Code, Section 115(a)(l)(B).




                                        6
  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 7 of 10 PageID: 7




                                    Count 6
                       (Threat in Interstate Commerce)


      On or about October 18, 2019, in the District of New Jersey and elsewhere,
the defendant,

                           FRANK MICHAEL MONTE,

did knowingly transmit, in interstate and foreign commerce, a communication
containing a threat to injure the person of Victim-2, with the intent to make a
threat and with knowledge that the communication would be viewed as a
threat.

      In violation of Title 18, United States Code, Section 875(c).




                                        7
  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 8 of 10 PageID: 8




                                  ATTACHMENT B

       I, William Kirkland, am a Special Agent with the United States Secret
Service.    I have knowledge of the following facts based upon both my
investigation and discussions with other law enforcement personnel and others.
Because this Affidavit is being submitted for the sole purpose of establishing
probable cause to support the issuance of a complaint, I have not included each
and every fact known to the government concerning this matter. Where
statements of others are set forth herein, these statements are related in
substance and in part. Where I assert that an event took place on a particular
date, I am asserting that it took place on or about the date alleged.

                                    Background

      1.     At times relevant to this Complaint:

            a.    The defendant, FRANK MICHAEL MONTE, resided at various
      locations within New Jersey, including multiple facilities operated by the
      U.S. Department of Veterans Affairs (the "VA").

            b.    Victim-1 was a Federal law enforcement officer employed by
      the VA Police.

           c.     Victim-2 was a Federal law enforcement officer employed by
      the United States Secret Service (the "USSS"). Victim-2 was assigned to
      the USSS field office in Morristown, New Jersey.

           d.     Officer-1 was a Federal law enforcement officer employed by
      the United States Capitol Police (the "Capitol Police").

       2.    Prior to    July 2019, law enforcement, including the USSS, were
aware of MONTE's          history of criminal conduct, including harassing and
threatening conduct      toward now-President Donald Trump and various judicial
officers and civilians   in New Jersey, Florida, and elsewhere.

      3.   On or around July 3, 2019, the USSS field office in Baltimore,
Maryland received a telephone call from an individual claiming to be MONTE (the
"White House Threat"). During that call, the caller stated that he had placed a
bomb in the White House and threatened to kill the President. USSS agents
immediately investigated this incident.

      4.     Also, on or around July 3, 2019, USSS agents assigned to
investigate the White House Threat located MONTE at a homeless shelter in
Morristown, New Jersey. USSS agents asked MONTE about the White House
Threat. MONTE denied making the call. During this interview, MONTE became

                                         8
  Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 9 of 10 PageID: 9




agitated and belligerent, claiming, in sum and substance, that "Trump owed
him" and that he had prevented the second September 11 terrorist attack.

      5.     On or around July 17, 2019, a hearing took place at the VA campus
in Lyons, New Jersey (the "Lyons Campus") to determine whether MONTE should
be subject to involuntary civil commitment for mental health treatment. Based
on MONTE's history and concern about the White House Threat, two USSS
agents, including Victim-2, attended the hearing. Victim-2 testified during the
hearing. Due to Victim-2's concern for personal safety and fear of reprisal by
MONTE, Victim-2 was permitted to identify without revealing Victim-2's actual
name.

      6.     MONTE remained involuntarily committed at the Lyons Campus
from in or around July 2019 until in or around September 2019.

        The July 21, 2019 Threat against Victim-1 {Counts 1 and 2)

      7.     On or about July 21, 2019, MONTE began placing numerous
harassing and threatening telephone calls to the emergency line of the VA Police
station at the Lyons Campus. During those calls, MONTE cursed at staff and
harassed the dispatcher even after being told to stop calling the emergency line.

       8.  Victim-1 spoke with MONTE during one of these calls. During that
call, MONTE stated to Victim-1, in part: "I'm going to shoot you up."

      The October 15, 2019 Threat against Victim-2 {Counts 3 and 4)

        9.  On or about October 15, 2019, MONTE placed a telephone call to a
federal congressional office and spoke with a staff member who works at that
office.

       10.   During that call, MONTE claimed that he was in New Jersey.
MONTE stated, in part, that the Secret Service was trying to "frame" him for
previously calling in a bomb threat to the White House. During that call, MONTE
also stated, in part, that if he "ever sees [Victim-2] in New Jersey, he will knock
him the fuck out." During that call, MONTE further stated, in part, "ifl ever gets
the chance, he will come to D.C. to solve the problem himself."

      11.   MONTE's statements were conveyed by law enforcement to Victim-2
while Victim-2 was in New Jersey.

         The October 18, 2019 Threat against Victim-2 (Counts 5 and 6)

      12.   On or about October 18, 2019, MONTE placed a telephone call to

                                        9
 Case 2:19-cr-00821-ES Document 1 Filed 10/30/19 Page 10 of 10 PageID: 10




Officer-1.

      13.   During that call, MONTE asked Officer-1 to come with MONTE to
Morristown, New Jersey-the location of the USSS field office to which Victim-2
was assigned-to have a "conversation" with Victim-2. MONTE further stated,
that he was going to Morristown, that "it won't be much of a conversation," and
that he would drag Victim-2 out from behind his desk, "kick his ass," and "put
him in the hospital."

      14.   Officer-1 told MONTE that he would convey MONTE's comments to
the USSS. MONTE then told Officer-1 that he, MONTE, was on his way to
Morristown.

      15.   MONTE's statements were conveyed by law enforcement to Victim-2
while Victim-2 was in New Jersey.




                                      10
